Drawings
The drawings are objected to because:
The sectional views lack cross hatching.  
The same reference numerals used to identify features in Figs. 2 & 3 are reused repeatedly to identify modifications of those features in Figs. 4-8.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).  
Hardened portions/regions like those recited in claims 4, 5 & 13 are not shown in the drawings.
A radial overhang relative to a raceway as recited in claims 6 & 14 is not shown in the drawings.
A rim like that recited in claims 7 & 15 is not indicated in the drawings.
A radial overhang relative to a rim as recited in claims 7 & 15 is not shown in the drawings.
A forming tool suitable for using in a perpendicular direction to create a securing region as recited in claim 18.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Specification
The disclosure is objected to because the detailed description of the invention fails to describe details corresponding to:
A securing partner recited in claim 1.
A securing region which axially secures the rings (11 & 12) together as recited in claims 1, 11 & 18.
The limitations of claims 2, 4-6 & 13

Claim Objections
Claim 17 is objected to under 37 CFR 1.75 as being a duplicate of claim 16

Claim Rejections - 35 USC § 112
Claims 1-8 & 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Each of claims 1, 11 and 18 recites that one ring (11, 12) axially secures the other ring (12, 11) to itself (i.e. in a form fitting manner).  This is supposed to be accomplished via a securing region (24).  However, as best can be deduced from the description and drawings, the securing region (24) at best only axially secure the rollers (13). As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Claim 4 recites, “the securing ring is hardened in portions, wherein the securing region is not hardened.”  Claim 13 recites similarly. The application is silent on how this accomplished. As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Claim 5 recites, “the securing region is hardened.”  The application is silent on how this accomplished. As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Claim 18 recites the limitation, “using a forming tool in a direction perpendicular to the roller axis to create a securing region on one of the inner ring and the outer ring, thereby axial securing the inner ring and outer ring to one another.”  However, a forming tool suitable to this task is not disclosed.  Instead of a suitable tool, applicant provides only a rectangular block (26).  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity 

Claims 1-8, 14 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “an embossing region”.  That which constitutes “an embossing region” and differentiates it from any other region is unknown.
Claim 1 recites the limitation, “a caulking region”.  That which constitutes “an caulking region” and differentiates it from any other region is unknown.
Claim 1, lines last recites the limitation, “the securing region axially secures . . . as a securing partner.”  It’s meaning is unknown.
Claim 2 recites “the securing region [as a securing partner] forms an axial end stop for the securing partner.”  It’s meaning is unknown.
Claim 6, line 2 recites the limitation, “the securing ring is formed without a rim on a first raceway side”.  Claim 14 recites similarly.  There is no description of a securing ring expressly formed without a rim.”
Claim 7, line 2 recites the limitation, “the securing ring has a rim on one shoulder side”.  Claim 15 recites similarly.  That which structurally constitutes this rim is unknown.  No “rim” is indicated in the drawings.

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 7, 8, 11, 12, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 44 39 965 A1.  The figure shows a constant velocity universal joint (1) comprising: 
first (6) and second (4) rings arranged coaxially with respect to a tripod roller axis; and 
a plurality of rollers (5) arranged to roll between the first and second rings;
wherein the first ring has a securing region/axial stop (16) which axially secures the second ring in a form-fitting manner,
wherein the first ring has a rim on one shoulder side, wherein the securing region is formed on the shoulder side as a radial overhang relative to the rim,
wherein the second ring has a throat region (14) that faces the securing region,
wherein the first ring (6) is an inner ring because it is inside the housing (11), and the second ring (4) is an outer ring because it is outside the trunnion (3).

Claims 1-3, 6-8, 11, 12 & 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann, US 5,573,464.  Hofmann shows a constant velocity universal joint (Fig. 9) comprising: 
first (6) and second (8) rings arranged coaxially with respect to a tripod roller axis; and 
a plurality of rollers (9) arranged to roll between the first and second rings;
wherein the first ring has a securing region/axial stop (see Fig. 3) which axially secures the second ring in a form-fitting manner,

wherein the first ring has a rim (at the end of the lead line of numeral 6 in Fig. 3) on one shoulder side, wherein the securing region (see unnumbered rings to the left of numeral 8 in Fig. 3) is formed on the shoulder side as a radial overhang relative to the rim,
wherein the second ring has a throat region that faces the securing region,
wherein the first ring (6) is an inner ring, and the second ring (4) is an outer ring.

Claims 1-3, 6, 11, 12, 14 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson, US 2,449,942.  Johnson discloses a method of assembling a tripod roller for a universal joint, the method comprising: 
arranging (col. 4, line 70 through col. 5, line 25) a plurality of rollers (52) between an inner ring (50) and an outer ring (51) to facilitate relative rotation about a roller axis; and
using (col. 5, lines 26-33) a forming tool (36) in a direction perpendicular (see the tool’s surface 40) to the roller axis to create a securing region (61) on the outer ring, thereby axial securing the inner ring and outer ring to one another (col. 5, lines 58-60),
wherein the securing region forms an axial end stop (63) for the securing partner,
wherein the securing ring is formed without a rim on a first raceway side, wherein on the first raceway side, the securing region is formed as a radial overhang (63) relative to a raceway (53) of the securing ring (51).

Claim Rejections - 35 USC § 103
Claims 4, 5 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over any one of DE 44 39 965, Hofmann and Johnson.  Each of DE 44 39 965, Hofmann and Johnson discloses a securing ring, but does not expressly disclose the securing ring is hardened in portions.  However, such hardened portions are inherent in each given that it is well known in the art to provide such portions (see item 11a below).  
Neither DE 44 39 965, Hofmann nor Johnson expressly discloses its securing region as hardened or not hardened.  However, applicant has not disclosed having the securing region as hardened or not hardened solves any particular problem or serves any particular purpose.  Also, it appears the securing region functions equally well as either hardened (claims 4 & 13 and item 11b below) and unhardened (claim 5 and item 11c below).  As such a hardened or not hardened securing region is deemed a design choice that does not patentably distinguish over the prior art to any one DE 44 39 965, Hofmann and Johnson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
At the first full paragraph of page 140, Universal Joint and Driveshaft Design Manual discloses the surface portions of the ring of a tripod roller are hardened.
At col. 8, lines 47-52, Ohkubo discloses a hardened caulked (i.e. securing) region.
Inoue discloses a securing ring 15 (like securing ring 61 of Johnson) that is typically hardened (paragraph 0006] with an unhardened caulked (i. e. securing) region 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.